Title: To James Madison from Robert R. Livingston, 26 January 1802
From: Livingston, Robert R.
To: Madison, James


Dear Sir,
Paris 26th. January 1802
Since my last of the 13th. inst, a duplicate of which has been forwarded, nothing extraordinary has occurred, unless it be the completion of the act I Mentioned. The Senate are now designating what members of the Tribunat & Corps legislatif shall stay in which they say is not the same thing as designating who are to go out however none of the opposition members will stay in. This is considered here as a pretty violent measure but anything will go down. From Lyons we have nothing certain for tho the deputation consists of near 500 Members only 4 or 5 sit in council with the first Consul & ’till the business is compleated the secret will probably be kept. There are various reports in circulation As that the King of Sardinia is to be first Consul of the Cisalpine Republic for 20 Years—That Bonaparte is to be first Consul &c. Nothing I believe is to be depended upon. No Spanish Minister has yet gone to Amiens, but I am told the Spanish Ambassador from here is to go the day after tomorrow to supply the place of the one they had deputed who is, or pretends to be sick on the road.
This peace is a bitter pill but they must swallow it. I am almost hopeless as to our claims here. One expedient has struck me which may possibly but by no means certainly succeed. It is to propose that the United States shall open a loan here to a certain amount say 6 000 000.$ which will about cover the liquidated debt. That when a debt is liquidated the Creditor may subscribe to this loan that shall open at 4½ pr. ct. that at the same time France shall open a loan at 5 pr. Ct. to which the United States shall subscribe an amount equal to the debt she has assumed. Covenanting at the same time that while the interest of this debt shall be punctually paid she will not dispose of any part of it except at certain long periods & by instalments. The advantage that France will derive from this is that her apprehensions about the fall of her present stock (by bringing more paper into the Market) will be done away. The Advantage to the United States will be—first the saving from absolute ruin a number of their best disposed citizens 2d. the puting an active Capital into the hands of their Merchants, which will always be more important than the interest they pay. 3d. the popularity it will give the Government 4th. the Advantage of paying at home and drawing an interest from a foreign country and the management of the exchange.
Whether this can be effected I cannot say, but I wish to have the power to attemp⟨t⟩ it—perhaps by making it the interest of some I may bring about what a sense of justice could never do. I must pray you Sir, to be particularly careful that this proposition be not mentioned for whether it succeeds or not, it will no sooner be known than it will become an object of private speculation.

The Sweedish Embassador called on me this morning to inform me of the arrival of 4 Sweedish Frigates in the Mediterranean destined to act against the Tripolians. He wished me to give directions to Commodore Dale to concur with Admiral Sederstroem in Measures of protection to the trade of both Nations. I have letters from our consul Mr. Catalan at Marseilles & from Commodore Dale informing me of his being in Dock at Toulon for some damage his ship has sustained at Minorca. The Boston has arrived at Toulon. Be pleased to give me every information relative to the future destination of our fleets that I may arrange, with the Sweedish Minister, such a concurrence with the fleets they shall send as may be useful. I must again complain that I have not yet recieved a single line—or a newspaper from any public office since my arrival. The Presidents speech has been reprinted here and extremely admired. It sets our Country in the highest possible point of view—but its contrast with what passes here is too striking to be relished by the people in power who do not like to speak of it—tho I have constantly subjected them to this mortification when opportunity offered. I am Dear sir with the highest esteem & respect your obt. Hle. St.
Robt R Livingston
 

   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston. Unless otherwise noted, italicized words are those encoded by Livingston’s secretary and decoded here by the editors. A note in Sumter’s hand on the draft reads: “duplicate sent 15th. Feby.”


   Underlined in the RC.


   Underlined in the RC.

